Per Curiam.
*1183As a result of the discipline imposed in Florida, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Having heard respondent in mitigation, we conclude that she has failed to establish any of the available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
In mitigation, respondent indicates that certain personal difficulties caused her to abandon her law practice, resulting in the neglect of her client, as well as her failure to appear in the Florida disciplinary proceeding.
Under the circumstances presented and in the interest of justice, we conclude that respondent should be suspended from the practice of law for a period of one year in this state, nunc pro tunc to the effective date of the Florida suspension and until further order of this Court (see Matter of Cannon, 284 AD2d 721 [2001]).
Mercure, A.EJ., Rose, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective August 30, 2007, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).